Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/26/2019.
Claims 1-10 are pending, where claim 1 is independent.
This application claims the priority benefit of the International application no. PCT/CN2018/078166 filed on 03/06/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 04/26/2019 has been filed on the filing date of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification 
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure, because the abstract contents more than 150 words in length. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Appropriate correction is required. See MPEP 608.01 (b) (I) E. Sample Abstracts.  
Claim Objections 
Claims 1 and 10 are objected to because of the following informalities:  
a) Claims 1 and 10 recite limitations but ended with plurality periods (as S1., S2., --- S7.1., S7.2.). But, each claim should begin with a capital letter and ends with a period. 
Appropriate correction is required. See MPEP 608.01(m)
b) Claims 2, 6 and 10 recite limitations “inequation constraint” or “inequation”. However, examiner is not clear about the term “inequation” or a typo of “inequality”.  
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4	Claims 3 and 9 recite the limitations “other nodes” and “any value”. However, the terms “other” and “any” render the claims indefinite to the level of ordinary skill in the pertinent art and they are broad terms rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b).  




Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
The claim(s) recite(s) determining initial data, objective, constraint conditions, topology, neural network, plurality of mathematical equations and optimization using neural network, as explained in detail below. 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements determining initial data, objective, constraint conditions, topology are mainly based on data/information collection and change functions that do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception.
Claim 1: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).
Step 2A: The claim recites the step of economic dispatch by determining initial data, objective, constraint conditions, topology, neural network and optimization using neural 
This determining and optimization steps, as drafted, is a process that under its broadest reasonable interpretation, covers the concept performed in human such as observation, evaluation, judgement, opinion, etc., using mathematical equation for solving the equations. Thus, the claim recites in a group of a mental processes and mathematical concepts. 
This is analogous to such concepts identified by the abstract ideas of “mental processes” and “mathematical formula and equations” of the patent eligibility grouping.
In addition, this is also analogous to such concepts identified by the courts as abstract, such as collection, analysis and display information in Electric Power Group, LLC, v. Alstom, (671 F.3d 1317, 101 U.S.P.Q.2d 1785 (Fed. Cir. 2012)).
Therefore, the claim is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes).
This exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims (Step 2A Prong two: No).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea. 
Step 2B: In addition to the steps that describe the abstract idea of neural network and optimization using neural network, the claim recites the additional limitation of determining initial data, objective, constraint conditions and topology. This additional Step 2B: No)
As to the claims 2-10, reciting the elements of "constrain condition, mathematical equation and solution" in power system, which does not rises to a level of significantly more than the abstract idea, and are accordingly not eligible under 35 USC 101. See MPEP 2106.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tang, et al. (USPGPub No. 2017/0317499 A1) in view of He, et al. (“Distributed Power management for Dynamic Economic Dispatch in the Multimicrogrids Environment” IEEE Tr. On Control Systems Tech., v27, No.4, Pg. 1651-1668). 

As to claim 1, Tang discloses1. A real-time economic dispatch method of a power system (Tang [abstract] “real-time economic dispatch in power system operation” see Fig.1-2), comprising the following steps: 
S1. Determine system initial data, and describe the power system in forms of nodes, branches, and parameters (Tang [abstract], Fig.1-2 provides the nodes and branches; element 201 read point and system data as parameters); 
S2. Determine an optimization objective and a constraint condition according to a problem, to construct a real-time economic dispatch model (Tang [abstract] “real-time economic dispatch in power system operation - optimal generation schedule is obtained based on forecasted load data – algorithm dictating generation adjustments minimize total generation costs” see Fig.1-2, generation cost as objective function; generation, system parameters and load as constraint condition); 
S3. Set a topology structure between the nodes (Tang Fig.1 for topology structure); 
(Tang [abstract] “real-time economic dispatch in power system operation - optimal generation schedule is obtained based on forecasted load data – algorithm dictating generation adjustments minimize total generation costs” see Fig.1-2, minimize object function using algorithm based on generation, system parameters and load as constraint condition as optimization)

But, Ye does not explicitly teach the steps S4-S7.
However, Song discloses S4. Construct a neural network for each node, and set a parameter (He [abstract], neural network for calculation in Fig.2 and Table I-II, Fig. 1-11); 
S5. Set an initial variable of the neural network (He [abstract], neural network for calculation in Fig.2, see Fig. 1-11 and equations 1-15); 
S6. Perform optimization by means of the neural network  (He [abstract] “distributed power management strategy to minimize a sum of generation costs function subject to generator constraints, which includes the supply-demand balance constraint, the individual constraint, the capacity constraint, and the ramp rate constraint – based on IEEE 30-bus - system show the effectiveness and performance” neural network for calculation in Fig.2; Table I-II provides max-min capacities of generators, see Fig. 1-11 and equations 1-15); 
S7. Determine whether a termination condition is satisfied, and output a result when the termination condition is satisfied, or repeat step S6 when the termination condition is not satisfied (He [pg 1657-58] “converges to a consistent value equal to the −(1/ ϵ ) - dynamic economic dispatch - due to the characteristic of the proposed algorithm, the equality constraint satisfied - algorithm converge to the optimal solution”  [abstract] “distributed power management strategy to minimize a sum of generation costs function subject to generator constraints, which includes the supply-demand balance constraint, the individual constraint, the capacity constraint, and the ramp rate constraint - system show the effectiveness and performance” [pg 1655-56] Fig.2 provides the flow diagram of algorithm includes the repeating process based on the error; see Fig. 1-11 and Equations 1-10, Table I-II provides max-min capacities of generators).

Tang and He are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain power system economic dispatch.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities element neural networks and optimization, as taught by Tang, and incorporating neural networks and optimization, as taught by He.  


The combination further discloses The method according to Claim 1, wherein the constraint condition comprises one or more of the following constraints: 
a power supply-demand balance equation constraint, a line power flow capacity inequation constraint, and upper-lower output limit constraint of each generator (He [abstract] “distributed power management strategy to minimize a sum of generation costs function subject to generator constraints, which includes the supply-demand balance constraint, the individual constraint, the capacity constraint, and the ramp rate constraint – based on IEEE 30-bus - show the effectiveness and performance” Table I-II provides max-min capacities of generators, see Fig. 1-11 and equations 1-15).

As to claim 3, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 1, wherein step S3 comprises: 
set physically connected nodes to exchange information with each other in communication, wherein the node can notify other nodes connected thereto of a current status value of each parameter or physical quantity thereof, and receive, from other nodes connected thereto, current status values of parameters or physical quantities corresponding to said other nodes (Tang [abstract], generator and load are coupled through nodes and line obviously communicate as power grid, a smart grid technology makes the advanced communication capabilities and enhanced sensing; see Fig.1-2 for nodes and branches).

As to claim 4, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 1, wherein step S7 comprises: 
output the result when a convergence precision is reached; or report an error when the convergence precision is not reached and a maximum calculation time is reached; or repeat step S6 when the convergence precision is not reached and a maximum calculation time is not reached (He [pg 1657-58] “converges to a consistent value equal to the −(1/ ϵ ) - dynamic economic dispatch - due to the characteristic of the proposed algorithm, the equality constraint satisfied - algorithm converge to the optimal solution”  [abstract] “distributed power management strategy to minimize a sum of generation costs function subject to generator constraints, which includes the supply-demand balance constraint, the individual constraint, the capacity constraint, and the ramp rate constraint - system show the effectiveness and performance” [pg 1655-56] Fig.2 provides the flow diagram of algorithm includes the repeating process based on the converging error; for converging process see equations 1-15, Table I-II and also Fig. 1-11).


The combination further discloses The method according to Claim 1, wherein the neural network is implemented by means of a programmable circuit (He [abstract], Fig. 2 provides neural network for calculation via information processing as programmable circuit and Fig. 1-11, equation 1-15).

As to claim 6, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 1, wherein the real-time economic dispatch model is: [Equations] wherein x, represents a decision variable of each node, which is output of a generator; f represents an objective function on each node i, which is power generation cost minimization of the node; g (x) 0 is a global inequation constraint satisfying additivity, and represents a line capacity, wherein [Equation], and represents an energy balance between the nodes, wherein [Equation], wherein [Equation] circuit (He [abstract], equations 1-15 for real time dispatch model; see Fig. 1-11).

As to claim 7, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 6, wherein the following neural network is constructed for each node: [Equation] wherein o represents a direct scale factor, and o >0 ; x,, u,, v,, ,, and y, represent status vectors of an RNN, (a (He [abstract], equations 1-15 for real time dispatch model; see Fig. 1-11, neural network follows the recursive process).

As to claim 8, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 7, wherein: the neural network on each node exchanges u,, v,, 2,, and y, thereof with the node connected thereto, and only a local objective f on the node is optimized; and a global optimal solution can be obtained when all of the nodes are consistent on u, condition is satisfied (He [abstract], equations 1-15, Fig. 1-11 for real time dispatch model process for optimization).

As to claim 9, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 7, wherein step S5 comprises:
an initial status of the neural network can be any value under a condition that continuity and convexity of the optimization problem and interconnection between the (He [abstract], Fig. 2 provides the neural network for calculation obviously includes the property initial value setup, Fig. 3-5 provides the convexity of optimization process, see equations 1-15).

As to claim 10, the combination of Tang and He disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to Claim 7, wherein step S7 comprises: 
S7. 1. Determine whether the convergence precision is reached, that is, determine is, the iteration termination condition is satisfied, output x, (t) of a moment t as the output result; otherwise, perform a next step of determination, wherein c is a set iteration precision, and St is an interval time (He [pg 1657-58] “converges to a consistent value equal to the −(1/ ϵ ) - dynamic economic dispatch - due to the characteristic of the proposed algorithm, the equality constraint satisfied - algorithm converge to the optimal solution” [pg 1655-56] “dynamic economic dispatch - to reach an optimal solution - satisfies the proposed constraints and minimize the operating cost”  [abstract] “minimize a sum of generation costs function subject to generator constraints, which includes the supply-demand balance constraint, the individual constraint, the capacity constraint, and the ramp rate constraint” Fig.2 provides the flow diagram of algorithm includes the repeating process based on the converging error for converging process, see equations 1-15, Table I-II and Fig. 1-11); 
(He [pg 1651-52] “objective is to minimize the total cost of electrical energy meeting a supply-demand balance load for a single time slot”  [pg 1657-58] “converges to a consistent value equal to the −(1/ ϵ ) - dynamic economic dispatch - due to the characteristic of the proposed algorithm, the equality constraint satisfied - algorithm converge to the optimal solution” [pg 1655-56] “dynamic economic dispatch - to reach an optimal solution - satisfies the proposed constraints and minimize the operating cost”  [abstract] Fig.2 provides the flow diagram of algorithm includes the repeating process for converging during the time slot obviously includes the time limit, see equations 1-15, Table I-II and Fig. 1-11).



Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Bernieri, et al. “Neural Networks and Pseudo-Measurements for Real-Time Monitoring of Distribution Systems”, IEEE Tr. On Instrument and Measumenet, V-45, No.2, April 1996.
Kozuka, USPGPub No. 2017/0282816 A1. 
Ghosh, et al. USPGPub No. 2014/0025353 A1. 
Feng, et al. USPGPub No. 2015/0134132 A1.
Fan, et al. USP No. 9,742,411 B2. 
Monti, et al. Eoropian Patent (EP2942855 A1) cited in IDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119